[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]COURT'S RULING ON PLAINTIFFS' MOTION FOR EXTENSION OF TIME WITHIN WHICH TOFILE APPEAL, DATED May 23, 1995.
The Motion is denied because it was filed too late. See CT Page 5226 Sections 4040(c)(4), and 4009 of the Conn. Practice Book.
The Memorandum of Decision was filed May 2, 1995; notice of that decision was issued on May 2, 1995; and the Motion For Extension of Time was dated and filed on May 23, 1995.
RICHARD A. WALSH, J.